Citation Nr: 1137118	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from April 1952 to March 1955.  He served in the United States Army during the Korean Conflict and was decorated with the Combat Infantryman Badge.  The appellant in the current appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claims of entitlement to service connection for the Veteran's cause of death and § 1318 DIC benefits.  

In June 2007, the appellant, accompanied by her representative at the time, appeared at the RO to present oral testimony and submit evidence in support of her appeal to the undersigned traveling Veterans Law Judge.  The Board notes that a transcript of this hearing has been obtained and associated with the Veteran's claims file for its review and consideration.

In August 2007, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for procedural compliance.  Thereafter, in a September 2009 Board decision, the claims for the aforementioned benefits were denied.  The appellant ultimately appealed only the denial of service connection for the Veteran's cause of death to the United States Court of Appeals for Veterans Claims (hereinafter "the Court"), and the denial of § 1318 DIC benefits became final.  In October 2010, the Court granted a joint motion by the appellant and the Secretary of VA to vacate that part of the September 2009 Board decision that denied service connection for the Veteran's cause of death and remanded this issue to the Board for further evidentiary development.  The case is now returned to the Board for development consistent with the October 2010 joint motion remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons that will be further discussed below, the issues of entitlement to service connection for the Veteran's cause of death as well as entitlement to DIC benefits under 38 U.S.C. § 1318 are REMANDED to the Newark VA Regional Office.  VA will notify the appellant and her representative if further action is required on their part.


REMAND

At the time of the Veteran's death in July 2004, he was service connected for PTSD, which was rated 100 percent disabling from August 1996.  PTSD was his sole service-connected disability throughout his lifetime.  His death certificate indicates that his immediate cause of death was cardiac arrest due to or as a consequence of coronary artery disease.

Per the October 2010 action by the Court, a joint motion was granted, vacating the September 2009 Board decision denying service connection for the Veteran's cause of death and remanding this issue to the Board for further evidentiary development.  The basis for this action was because the July 2009 VA nexus opinion relied upon by the Board was deemed by the motioning parties to be inadequate for purposes of adjudicating the cause of death claim because the opinion addressed a different evidentiary standard used to adjudicate service connection claims based on aggravation (i.e., a permanent worsening beyond its natural clinical progression) of a non-service-connected disability by a service-connected one under 38 C.F.R. § 3.310(a), (b), whereas the relevant regulatory standard that should have been applied was contained in 38 C.F.R. § 3.312(c)(1), for contributory cause of death (i.e., did the service-connected disability contribute substantially or materially to death; did it combine to cause death; did it aid or lend assistance to the production of death; was there a causal connection between the service-connected disability and death?).

The appellant and VA Secretary also found that the July 2009 VA nexus opinion was inadequate for failing to consider and discuss the relevance of medical articles submitted by the appellant from The Archives of General Psychiatry, dated in July 1998 and January 2007, which both discuss studies conducted which support a finding of a correlation between PTSD, depression, and associated psychiatric symptoms as a major risk factor for the development of cardiovascular disease and death after an index myocardial infarction.  

When VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
In view of the inadequacies of the current evidentiary record as discussed above, the case is remanded so that the claims file may be reviewed by the appropriate VA clinician, who will present a nexus opinion regarding the relationship between the late Veteran's service-connected PTSD and his cause of death in the context of the applicable regulatory standard contained in 38 C.F.R. § 3.312(c)(1) and the medical treatise evidence indicating a correlation between PTSD as a major risk factor for the development of cardiovascular disease and death after an index myocardial infarction.

The Board notes that a June 2010 rating decision denied, inter alia, the appellant's application to reopen her previously denied claim of entitlement to § 1318 DIC benefits for failure to submit new and material evidence.  The record reflects that she filed a timely notice of disagreement that was received by VA in July 2010.  To date, however, the RO has not issued a statement of the case (SOC) in response to this notice of disagreement.  Accordingly, the Board is required to remand the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to § 1318 DIC benefits for issuance of a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2010).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should provide the appellant with the opportunity to submit any additional evidence in support of her claim for service connection for the Veteran's cause of death.

2.  After the evidentiary development discussed above has been undertaken, the RO should provide the late Veteran's claims file to an appropriate VA clinician for review.  The clinician must indicate in his/her report that such review was conducted.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The Board wishes to clarify that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

After reviewing the pertinent record, the clinician should provide an opinion as to the following questions:

In consideration of the treatise evidence submitted by the appellant in support of her claim (i.e., medical articles from The Archives of General Psychiatry, dated in July 1998 and January 2007), which feature clinical studies that support a finding of a correlation between PTSD, depression, and associated psychiatric symptoms as a major risk factor for the development of cardiovascular disease and death after an index myocardial infarction, and in the context of the late Veteran's relevant clinical history -

(a.)  Is it at least as likely as not that the Veteran's service-connected PTSD contributed substantially or materially to his death in July 2004 by cardiac arrest due to (or as a consequence of) coronary artery disease?

(b.)  Is it at least as likely as not that the Veteran's service-connected PTSD combined to cause his death in July 2004 by cardiac arrest due to (or as a consequence of) coronary artery disease?

(c.)  Is it at least as likely as not that the Veteran's service-connected PTSD aided or lended assistance to the production of death in July 2004 by cardiac arrest due to (or as a consequence of) coronary artery disease?

(d.)  Is it at least as likely as not that the Veteran's service-connected PTSD did not merely casually share in the production of his death, but that there was an actual causal connection between the service-connected psychiatric disability and his death in July 2004 by cardiac arrest due to (or as a consequence of) coronary artery disease?

3.  Afterwards, the RO should review the claims file to make certain that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for the Veteran's cause of death.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.  

5.  The RO should provide a SOC to the appellant addressing the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to § 1318 DIC benefits.

The appellant must be advised of the time limit in which she may file a substantive appeal with respect to the new and material evidence claim.  Then, only if an appeal is timely perfected with respect to this issue, should the matter be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

